El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
El acusado apeló de una sentencia que le impuso treinta días de cárcel, por infracción de la ley prohibiendo la por-tación de armas y señala como único error que la acusación no está jurada por el Fiscal y que este funcionario hacía constar que la misma estaba sostenida por declaraciones de testigos prestadas ante el Juez de Paz de Moróvis y no por haber sido investigado el caso ante él.
No se ha elevado una exposición del caso o la transcrip-*128ción de la evidencia y no aparece del legajo de la sentencia que tales reparos a la acusación se hayan suscitado en la corte inferior.
No podemos por consiguiente considerar la contención del apelante, pues el error alegado no puede levantarse por primera vez en apelación, según así fue decidido en los casos de El Pueblo v. Hernández, 26 D.P.R. 721 y El Pueblo v. Alonso, 25 D.P.B. 205, diciéndose, respectivamente, lo si-guiente: la objeción de falta de' juramento del Fiscal en una acusación se entiende renunciada si no se alega oportu-namente ante el Tribunal a quo, y la falta de expresión de que los testigos han sido examinados por el Fiscal no cons-tituye un defecto que perjudique sustancialmente los dere-chos del acusado debiendo alegarse la omisión antes en la corte inferior para que pueda ser considerada en grado de apelación.
La cuestión por otra parte, en cuanto a que la acusación está basada en el testimonio de testigos examinados bajo juramento ante el juez de paz y en cuyo punto hace más hincapié el apelante, quedó resuelto en sentido adverso al acusado en el caso de El Pueblo v. Montañez, 31 D.P.R. 517.

Por todo lo expuesto debe confirmarse la sentencia ape-lada.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este baso.